Citation Nr: 1431381	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-39 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post femoral neck fracture, left hip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

A VA examination was conducted in March 2008.  At the Veteran's August 2013, she indicated that her condition had deteriorated since her most recent VA examination.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected status post femoral neck fracture, left hip.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  

Additionally, the Veteran testified that he had been treated since 2001 at the VA outpatient clinic in Jacksonville, North Carolina.  Records from VA facilities are in the constructive possession of VA and must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:


1.  Obtain all treatment records for the Veteran from the VA Medical Center in Fayetteville, North Carolina and all associated outpatient clinics, including the clinic in Jacksonville, North Carolina, dated from January 2001 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination by an appropriate examiner, to determine the current severity and manifestations of her service-connected status post femoral neck fracture, left hip.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.  

3.  Notify the Veteran that she must report for the examination and that failure to report may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

4.  After the development requested is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case and, after allowing her a reasonable period to respond, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



